Citation Nr: 0636041	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a foot injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from August 1981 to April 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Detroit, Michigan, RO currently has 
jurisdiction of the veteran's claims file.     

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The veteran submitted new evidence at the August 2006 hearing 
with a waiver of RO review.  As there is a valid waiver of 
record, a remand for RO review of this evidence is not 
necessary.  38 C.F.R. § 20.1304 (2006). 


FINDING OF FACT

The residuals of a left foot injury, fourth metatarsal are 
manifested by a tender toe which is swollen and painful with 
a reduced range of motion; there is no evidence of severe 
symptomatology. 


CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 20 
percent have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5284 
(2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in July 
2004.  The RO provided the veteran letter notice to his claim 
for service connection in February 2004, and for his 
increased rating claim in December 2005.  These letters 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  An increased rating claim requires notification 
of the elements required for establishing the degree of 
disability and effective date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and was 
provided notice of the type of evidence necessary to 
establish an effective date in a March 2006 letter.  Though 
the veteran did not receive complete notice, as required by 
Dingess/Hartman v. Nicholson, prior to the initial 
adjudication of the claim, the Board finds that any defect 
with respect to the timing was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess v. 
Nicholson, 19 Vet. App. at 473.  Although full VCCA-complying 
notice was not provided prior to the initial adjudication of 
this claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA treatment records, private 
treatment records, service medical records and a VA 
examination.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that the current residuals of a left foot 
injury are worse than contemplated by the 10 percent rating.  
In support of his claim, the veteran testified at an August 
2006 hearing that the fourth toe from the big toe does not 
move, but goes up and down.  He stated that he wears 
orthotics and favors his left foot when walking.  The veteran 
testified that he was currently working, but that it was 
painful to be on his feet for any length of time.  He 
reported that his foot was extremely sensitive, though he was 
not currently in physical therapy.  He also testified that he 
can no longer ski, water ski, and is limited in his ability 
to run.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings. See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran has been assigned a disability rating under 
Diagnostic Code (DC) 5284.  Under DC 5284, a 10 percent 
rating contemplates moderate impairment, a 20 percent 
contemplates moderately severe impairment, and a 30 percent 
rating contemplates severe impairment.  With actual loss of 
the use of the foot, a 40 percent rating is applicable.  38 
C.F.R. § 4.71a, DC 5284 (2006).
    
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  
38 C.F.R. § 4.71a, DC 5003.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements. The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider additional functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement). 

January and February 2004 service medical records show 
residual pain at the surgical site in the left foot.

June 2004 VA treatment records show left foot and ankle pain, 
more pain and swelling while walking, and that it was 
difficult to walk.  June and July 2004 VA treatment records 
show physical therapy.

At a February 2004 VA examination, the veteran reported that 
in September 2003 he sustained a fracture of the fourth 
metatarsal that was treated with an open reduction and two 
metal pins, which were inserted then later removed.  The 
veteran stated that his left foot bothered him a lot and he 
experienced constant pain.   Upon left foot examination, the 
examiner stated that the toe did not move.  The toe only had 
dorsiflexion of fifteen degrees and plantar flexion of 
fifteen degrees at the metatarsophalangeal joint.  There was 
no numbness noted.  The toe was markedly tender and there was 
mild swelling.  The foot itself had no swelling, and there 
was no local tenderness, pain or weakness with full 
tarsometatarsal and subtalar joint motion.  The left foot had 
mild lack of endurance due to residual swelling and stiffness 
of the fourth toe with no lack of coordination noted.  The 
diagnosis was status following fracture of the left fourth 
metatarsal with dislocation of the metatarsophalangeal joint.  
The examiner stated that the veteran's chief problem was the 
loss of motion of the metatarsophalangeal joint and the 
interphalangeal joint of his toe.  There was marked 
tenderness with mild residual swelling.  A restriction of 
running continued at that time.  

Private treatment records from January 2005 show left foot 
pain, antalgic gait, 4th metatarsal with neuroma, and 
hypersensitive lateral left foot

January and February 2005 private treatment records show 
physical therapy.  A January 2005 physical therapy discharge 
notice shows that the veteran's gait was normal in 
pattern/pace and he had no restrictions on occupation. 

A review of the evidence, including the veteran's sworn 
testimony and the additional evidence submitted by him at the 
time of his hearing, shows that, with all reasonable doubt 
resolved in his favor, a higher 20 percent rating is 
warranted under DC 5284.  Since the veteran's discharge, the 
residuals of the veteran's left foot injury are manifested by 
pain, mild swelling, tenderness, stiffness, and a limited 
range of motion of the left fourth metatarsal.  Additionally, 
the February 2004 VA examiner stated that the veteran had 
mild lack of endurance due to the residual swelling and 
stiffness of the fourth toe.  The records provided by the 
veteran show that he continued to seek private medical 
treatment for ongoing left foot pain and antalgic gait, which 
required physical therapy during 2005.  He testified under 
oath that his daily activities have been limited due to the 
continuous painful nature of his service-connected foot 
disability.  The "claimant's painful motion may add to the 
actual limitation of motion so as to warrant a [higher] 
rating ...."  VAOPGCPREC 9-98 (August 14, 1998).  Therefore, 
when the Board considers the combination of the veteran's 
daily symptoms, including pain, and the lack of endurance in 
conjunction with his recent testimony, a 20 percent rating 
for moderately severe symptoms is warranted.  38 C.F.R. §§ 
3.102, 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. at 
206-07.

However, a higher 30 or 40 percent rating is not warranted.  
There is no medical evidence that the veteran's symptoms are 
severe or that he has loss of use of the foot.  Though the 
veteran's left fourth metatarsal does not move, no medical 
examiner or report reflects a conclusion or finding of severe 
disability or loss of use, nor does the veteran's testimony 
reflect such.  

The Board has considered all other applicable codes for 
malunion of the tarsal or metatarsal bones, hammer toe, or 
claw foot.  See 38 C.F.R § 4.72, DC's 5283, 5282, 5278, and 
5277.  However, there is no medical evidence of any of these 
conditions and a separate rating under these diagnostic codes 
is not warranted.
 
Finally, a separate rating for arthritis is not warranted 
under DC 5003 as there are no medical findings of 
degenerative arthritis and the veteran has already been rated 
under DC 5284 for the residuals of his foot injury.  See 38 
C.F.R § 4.72, DC 5003.  

A review of the evidence shows that an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran was notified of the 
provisions of the extra-schedular rating in the August 2005 
statement of the case (SOC).  The veteran testified that he 
is currently employed, and there are also no frequent periods 
of hospitalization due to the foot condition as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  Therefore, an extra-
schedular rating is not warranted. 

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the Board finds that the 20 
percent rating properly commences as of the grant of service 
connection, May 1, 2004, and that stages ratings are not 
warranted.  
  


ORDER

An initial rating of 20 percent for the residuals of a foot 
injury is granted, subject to the regulations governing the 
payment of monetary benefits.





____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


